In an action to recover damages for medical malpractice, etc., defendants appeal from an order of the Supreme Court, Nassau County, dated November 17, 1975, which denied their motion to preclude or for a further bill of particulars. Order modified by deleting therefrom the word "denied” and substituting therefor a provision that the motion is granted to the extent of directing plaintiffs to serve a further bill of particulars which sets forth those injuries which will be claimed to be permanent. As so modified, order affirmed, with one bill of $50 costs and disbursements to defendants. The further bill shall be served within 10 days after entry of the order to be made hereon. The statement contained in plaintiffs’ bill of particulars, that "Said injuries, upon information and belief are permanent and progressive in nature, except those which may be superficial”, is *581insufficient. Defendants are entitled to know which injuries will be claimed to be permanent. We have examined defendants’ other contentions and find them to be without merit under the circumstances of this case. Cohalan, Acting P. J., Hargett, Damiani, Rabin and Hawkins, JJ., concur.